Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-7 and 9-21 are allowed. The following is the examiner’s statement for allowance:
Regarding claim 1, the prior art does not disclose “…wherein the flat type capacitor comprises: a first capacitor that is connected electrically in series with the coil, and a second capacitor that is connected electrically in series with the first capacitor, and wherein the first capacitor and the second capacitor have a flat shape and are arranged on a common plane.” in combination with the remaining limitations of independent claim 1. Dependent claims 2-7, 9-10 and 21 are also allowed.
Regarding claim 11, the prior art does not disclose “…wherein the second ferrite plate comprises a plurality of sub-magnetic bodies that are arranged on a common plane and spaced apart from one another by a separation distance to thereby define an accommodation space between the plurality of sub-magnetic bodies.” in combination with the remaining limitations of independent claim 11. Dependent claims 12-20 are also allowed.
The examiner found SUGIYAMA (US 2017/0187243 A1, hereinafter SUGIYAMA) and AHN (2016/0126917 A1, hereinafter AHN) disclose to be the closest prior art of record.
SUGIYAMA discloses a wireless charging pad comprising a ferrite core and a coil wound around the ferrite core. AHN discloses a multilayer electronic component comprising a plurality of ferrite plates disposed vertically in relation to each other. However neither reference nor their combination disclose the above missing limitations and it would not have been obvious 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165.  The examiner can normally be reached on 10:00 am -7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.





/AHMED H OMAR/            Examiner, Art Unit 2859

/EDWARD TSO/            Primary Examiner, Art Unit 2859